UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 14-1987


MARIYA YEVGENYEVNA AIRIKYAN,

                Petitioner,

RUSTAM V. PACHEV,

                Party in Interest,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 25, 2015                Decided:     March 18, 2015


Before FLOYD and      HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mariya Yevgenyevna Airikyan, Petitioner Pro Se.         Joyce R.
Branda, Acting Assistant Attorney General, Keith Ian McManus,
Senior Litigation Counsel, Joseph Anthony O’Connell, Michele
Yvette Frances Sarko, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mariya         Yevgenyevna        Airikyan,       a   native     of     Armenia          and    a

citizen of Kazakhstan, petitions for review of an order of the

Board      of     Immigration        Appeals     (“Board”)        dismissing            her     appeal

from the immigration judge’s denial of her requests for asylum

and withholding of removal. *                      We have thoroughly reviewed the

record, including the transcript of Airikyan’s merits hearing

and    all      supporting          evidence.          We    conclude    that           the     record

evidence        does     not    compel       a   ruling       contrary        to       any     of   the

administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B)

(2012),         and    that     substantial        evidence       supports             the    adverse

credibility finding.                See Tewabe v. Gonzales, 446 F.3d 533, 538

(4th       Cir.       2006).        We    further       conclude      that         a    review        of

Airikyan’s independent corroborating evidence does not compel a

different result.

       Accordingly,            we    deny    the       petition    for       review          for    the

reasons stated by the Board.                     See In re: Airikyan (B.I.A. Aug.

21, 2014).            We dispense with oral argument because the facts and

legal      contentions         are       adequately      presented       in    the           materials




       *
       Airikyan does not challenge the denial of relief under the
Convention Against Torture.    Accordingly, review of that issue
is waived. See Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th
Cir. 2004).



                                                   2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                             PETITION DENIED




                                     3